Case 2:21-cv-00040-JRG Document 58-1 Filed 07/29/21 Page 1 of 6 PageID #: 946




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION
GESTURE TECHNOLOGY                §
PARTNERS, LLC,                    §
                                  §
             Plaintiff            §
                                  §
     v.                           § CASE NO. 2:21-cv-00040-JRG
                                  § (Lead Case)
HUAWEI DEVICE CO., LTD.,          §
HUAWEI DEVICE USA, INC.,          § JURY TRIAL DEMANDED
                                  §
             Defendants.
                                  §

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                 Plaintiff                     §
                                               §
      v.                                       §   CASE NO. 2:21-cv-00041-JRG
                                               §   (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                  §
AND SAMSUNG ELECTRONICS                        §   JURY TRIAL DEMANDED
AMERICA, INC.,                                 §
                                               §
                 Defendants.




                                  E-DISCOVERY ORDER

The Court ORDERS as follows:

1.    This order supplements all other discovery rules and orders. It streamlines Electronically

      Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive

      determination” of this action, as required by Federal Rule of Civil Procedure 1.

2.    This order may be modified in the Court’s discretion or by agreement of the parties. The

      parties shall jointly submit any proposed modifications. If the parties cannot resolve their
Case 2:21-cv-00040-JRG Document 58-1 Filed 07/29/21 Page 2 of 6 PageID #: 947




     disagreements regarding these modifications, the parties shall submit their competing

     proposals and a summary of their dispute.

3.   A party’s meaningful compliance with this Order and efforts to promote efficiency and

     reduce costs will be considered in cost-shifting determinations.

4.   Absent a showing of good cause, general ESI production requests under Federal Rules of

     Civil Procedure 34 and 45, or compliance with a mandatory disclosure requirement of this

     Court, shall not include metadata. However, fields showing the date and time that the

     document was sent and received, as well as the complete distribution list, shall generally

     be included in the production if such fields exist.

5.   Absent agreement of the parties or further order of this Court, the following parameters

     shall apply to ESI production:

     A.     General Document Image Format. Each electronic document shall be produced

            in single-page Tagged Image File Format (“TIFF”) format. TIFF files shall be

            single page and shall be named with a unique production number followed by the

            appropriate file extension. Load files shall be provided to indicate the location and

            unitization of the TIFF files. If a document is more than one page, the unitization

            of the document and any attachments and/or affixed notes shall be maintained as

            they existed in the original document.

     B.     Text-Searchable Documents. No party has an obligation to make its production

            text-searchable; however, if a party’s documents already exist in text-searchable

            format independent of this litigation, or are converted to text-searchable format for

            use in this litigation, including for use by the producing party’s counsel, then such
Case 2:21-cv-00040-JRG Document 58-1 Filed 07/29/21 Page 3 of 6 PageID #: 948




             documents shall be produced in the same text-searchable format at no cost to the

             receiving party.

     C.      Footer. Each document image shall contain a footer with a sequentially ascending

             production number.

     D.      Native Files. A party that receives a document produced in a format specified

             above may make a reasonable request to receive the document in its native format,

             and upon receipt of such a request, the producing party shall produce the document

             in its native format.

     E.      No Backup Restoration Required. Absent a showing of good cause, no party need

             restore any form of media upon which backup data is maintained in a party’s normal

             or allowed processes, including but not limited to backup tapes, disks, SAN, and

             other forms of media, to comply with its discovery obligations in the present case.

     F.      Voicemail and Mobile Devices. Absent a showing of good cause, voice-mails,

             PDAs and mobile phones are deemed not reasonably accessible and need not be

             collected and preserved.

6.   General ESI production requests under Federal Rules of Civil Procedure 34 and 45, or

     compliance with a mandatory disclosure order of this Court, shall not include e-mail or

     other forms of electronic correspondence (collectively “e-mail”). To obtain e-mail parties

     must propound specific e-mail production requests.

7.   E-mail production requests shall be phased to occur timely after the parties have exchanged

     initial disclosures, a specific listing of likely e-mail custodians, a specific identification of

     up to the fifteen most significant listed e-mail custodians in view of the pleaded claims and
Case 2:21-cv-00040-JRG Document 58-1 Filed 07/29/21 Page 4 of 6 PageID #: 949




         defenses,1 infringement contentions and accompanying documents pursuant to P.R. 3-1

         and 3-2, invalidity contentions and accompanying documents pursuant to P.R. 3-3 and 3-

         4, and preliminary information relevant to damages. The exchange of this information shall

         occur at the time required under the Federal Rules of Civil Procedure, Local Rules, or by

         order of the Court. Each requesting party1 may also propound up to five written discovery

         requests and take one deposition per producing party to identify the proper custodians,

         proper search terms, and proper time frame for e-mail production requests. The Court may

         allow additional discovery upon a showing of good cause.

8.       E-mail production requests shall identify the custodian, search terms, and time frame. The

         parties shall cooperate to identify the proper custodians, proper search terms, and proper

         time frame. Each requesting party shall limit its e-mail production requests to a total of

         eight custodians per producing party for all such requests. The parties may jointly agree to

         modify this limit without the Court’s leave. The Court shall consider contested requests for

         additional or fewer custodians per producing party, upon showing a distinct need based on

         the size, complexity, and issues of this specific case.

9.       Each requesting party shall limit its e-mail production requests to a total of ten search terms

         per custodian per party. The parties may jointly agree to modify this limit without the

         Court’s leave. The Court shall consider contested requests for additional or fewer search

         terms per custodian, upon showing a distinct need based on the size, complexity, and issues

         of this specific case. The search terms shall be narrowly tailored to particular issues.

         Indiscriminate terms, such as the producing company’s name or its product name, are



1
 For purposes of this Order, “requesting party,” “producing party” or “party” shall mean either 1) Plaintiff Gesture
Technology Partners LLC; 2) Defendants Huawei Device Co., Ltd., and Huawei Device USA, Inc. (collectively
“Huawei”); or 3) Samsung Electronics Co., Ltd. and Samsung Electronics America Inc. (collectively “Samsung”).
Case 2:21-cv-00040-JRG Document 58-1 Filed 07/29/21 Page 5 of 6 PageID #: 950




      inappropriate unless combined with narrowing search criteria that sufficiently reduce the

      risk of overproduction. A conjunctive combination of multiple words or phrases (e.g.,

      “computer” and “system”) narrows the search and shall count as a single search term. A

      disjunctive combination of multiple words or phrases (e.g., “computer” or “system”)

      broadens the search, and thus each word or phrase shall count as a separate search term

      unless they are variants of the same word. Use of narrowing search criteria (e.g., “and,”

      “but not,” “w/x”) is encouraged to limit the production and shall be considered when

      determining whether to shift costs for disproportionate discovery. To the extent that a

      search term requires translation, such translation shall accompany the search term and shall

      be subject to confirmation by the producing party. For any such set of ten search terms per

      custodian that yields combined results greater than 2,000 hits for any custodian, the parties

      agree to meet and confer to narrow the scope of the search terms such that the set of such

      ten search terms per custodian yields combined results less than or equal to 2,000 hits for

      each custodian. The parties may jointly agree to modify this limit without the Court’s leave.

10.   Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of a privileged or

      work product protected ESI is not a waiver in the pending case or in any other federal or

      state proceeding. Consistent with the Protective Order in this case, any party that

      inadvertently or unintentionally produces privileged or work product protected ESI may

      request destruction of that ESI by notifying the recipient(s), as soon as reasonably possible

      after the producing Side becomes aware of the inadvertent or unintentional disclosure, and

      providing replacement ESI that is properly designated. The recipient(s) shall then destroy

      all copies of the inadvertently or unintentionally produced ESI and any documents,

      information or material derived from or based thereon.
Case 2:21-cv-00040-JRG Document 58-1 Filed 07/29/21 Page 6 of 6 PageID #: 951




11.   The mere production of ESI in a litigation as part of a mass production shall not itself

      constitute a waiver for any purpose.

12.   Except as expressly stated, nothing in this order affects the parties’ discovery obligations

      under the Federal or Local Rules.
